TRES MESAS WIND FARM

V. IDENTIFICATION, CLASSIFICATION AND ASSESSMENT OF ENVIRONMENTAL IMPACTS 1
V.1. INTRODUCTION 1
V.1.1. METHODOLOGY FOR IDENTIFICATION OF ENVIRONMENTAL IMPACTS 3
V.1.2. METHODOLOGY FOR QUANTITATIVE ASSESSMENT OF ENVIRONMENTAL IMPACTS 3
V.2. IDENTIFICATION OF IMPACTS E}
V.2.1. ACTIONS OF THE PROJECT SUSCEPTIBLE TO PRODUCE IMPACTS 8
V.2.2. FACTORS OF THE ENVIRONMENT SUBJECT TO RECEIVE IMPACTS 10
V.2.3. IDENTIFICATION OF PROJECT-ENVIRONMENT INTERACTIONS 11
V.2.4. IMPACT DESCRIPTION 34
V.2.4.1. Climate 34

V.2.4.2. Atmosphere 34

. Land 36

. Hydrology 37

. Flora 40

. Terrestrial fauna 40

. Landscape 43

. Socioeconomic 50

. Services 52

V.2.5. QUANTIFICATION OF IMPACTS. 54

ENVIRONMENTAL IMPACT STATEMENT
SPECIAL MODALITY
TRES MESAS WIND FARM

V. IDENTIFICATION, CLASSIFICATION AND ASSESSMENT OF ENVIRONMENTAL IMPACTS

V.1. INTRODUCTION

Based on the analysis performed in previous chapters (delimitation of Environmental System (SA),
change events in the same, classification and analysis of the AS and Identification and analysis of
the environmental diagnosis), in this chapter we identify, describe and assess adverse and
beneficial environmental impacts generating interaction between the project development and its
area of influence, as well as its effect in the SA.

There are several techniques to identify and assess environmental project-factors interactions;
however, all environmental impact assessments should describe the action generating the impact,
predict the nature and magnitude of environmental effects, interpret the results and prevent
negative effects on the environment. Due to the aforementioned, we developed a methodology to
guarantee the estimate of impacts caused by the execution of the project and allowing reduction
of the subjectivity in detection and assessment of environmental impacts; the aforementioned
derived in an analysis that allowed determining the disturbances and modifications present in
environmental components of the SA delimited.

The Department, as provided in paragraph three Section 9 of the RLGEEPAMEIA, provides
guidelines to facilitate the submission and delivery of the EIS, according to the type of work or
activity intended to be developed, the content of ElSs is in fact a guide. The content of each
chapter of the EIS must conform to Chapter 13 of the RLGEEPAMEIA, and for the specific case of
chapter V should contain, in accordance with fraction V of Section 13 of the Regulations, the
identification, description and assessment of environmental impacts, cumulative and residual, of
the SA; so even when we took as reference the guideline of the Department for the preparation of
this chapter, its content conforms to the provisioned in fraction V, Section 13 of the Regulations.

Based on the latter, the structure of the methodology for identification and assessment of
environmental impacts used in this study follows the procedure indicated below:

ENVIRONMENTAL IMPACT STATEMENT V-1
SPECIAL MODALITY
TRES MESAS WIND FARM

ponents
the project

Detailed
ption of the

Impact
description Assessment of
impacts
Description
of
environmenta
1 scenario

List of
components and
environmental

rs

J\
y Y
IDENTIFICATION OF QUANTITATIVE
IMPACTS ASSESSMENT

Figure V.1. Diagram of the methodology for the environmental impact assessment

ENVIRONMENTAL IMPACT STATEMENT v-2
SPECIAL MODALITY
TRES MESAS WIND FARM
TTT

V.1.1. Methodology for identification of environmental impacts

For identification of environmental impacts we used the matrix method (screening matrix), which
is based on identifying and qualifying actions of the Project comparing them to natural and social
environmental conditions. This is done by adding inputs to a double-entry matrix in columns and
rows with information about activities of the Project which may alter the environment and
features of the environment susceptible to be altered. This gives us a list of anthropomorphic
actions with impacts to the environment.

The latter was carried out through the use of a cause-effect relationship matrix. We selected a
modification to the Leopold Matrix, to adapt columns and rows of the original matrix to the
features of the Project, which facilitated the analysis; since, otherwise, several cases would be
empty due to their little or non-existent relationship in terms of environmental impact generation.
This matrix relates through a double-entry case environmental and socioeconomic components (in
the vertical axis) with activities for each stage of the project (horizontal axis), all of them selected
from the list of indicators of environmental impacts. We made a list of both Project activities and
environmental factors that have been or are to be disturbed.

For actions to be carried out in the execution of the Project we consider the following stages:
1. Site Preparation Stage
2. Construction Stage
3. Operation and Maintenance Stage

4. Site Abandonment Stage

V.1.2. Methodology for quantitative assessment of environmental impacts

The assessment and quantification of environmental impacts identified through the use of Leopold
Matrix, implied the use as basis of Gdmez Orea (2002) Methodology, where once impacts are
identified, these will be assessed through quantitative evaluation to be finally classified.

The methodology to assess and quantify environmental impacts was based in determining the
following:

ENVIRONMENTAL IMPACT STATEMENT V-3
SPECIAL MODALITY
TRES MESAS WIND FARM

e Incidence rate:

Incidence refers to the severity and way of alteration, which is defined by intensity and a series of
qualitative attributes characterizing such alteration. After having classified the environmental
impact, the incidence rate is calculated in four steps.

1. We establish the different attributes each impact may present and the character of each
of them. For this case we established 5 attributes which are the following:

Accumulation (simple or cumulative)

Moment (short, medium and long-term)

Persistence (temporary and permanent)

Synergy (low, moderate and high)

Reversibility (short term, medium term and non-reversible)

Mitigability (mitigable, non-mitigable)

The last two (Reversibility and Mitigability), are only applicable to negative impacts

2. Each attribute is given a numerical code, providing a maximum value to the most
unfavorable and a minimum value to the most favorable. Codes given to attributes are
presented in the following Table.

ENVIRONMENTAL IMPACT STATEMENT vV-4

SPECIAL MODALITY
TRES MESAS WIND FARM

Table V.1. Codes given to environmental and socioeconomic
attributes to obtain the incidence rate.

Accumulation | Simple Environmental impact shown in one environmental | 1
component and caused by one single activity
Cumulative Cumulative environmental impact is the impact that | 3

increases progressively when the action that causes it
extends or when it is caused by two or more activities

Moment Short Its effect appears in the short term, that is, upon | 3
execution of the work or activity projected.
Medium Its effect appears in the medium term (one year) 2
Long term Its effect appears in the long term (more than one | 1
year)
Persistence Specific The environmental impact involves an alteration that | 1
disappears when the activity causing it disappears
Temporary The environmental impact involves an alteration that | 2
disappears with the time
Permanent The environmental impact involves an alteration of | 3
indefinite duration.
Synergy Low Synergy is produced when the presence of an|1
Moderate environmental impact involves the generation of 2
another environmental impact, which, altogether,
High cause a higher environmental impact than if presented 3
in an isolated manner.
Reversibility Short term Reversible environmental impact which may be | 1

assimilated by natural processes in the short term.

Medium term | Partially reversible environmental impact which may | 2
be assimilated by natural processes in the medium

term.
Long term or | Environmental impact that cannot be assimilated by | 3
non- natural processes, or can be assimilated very slowly,
reversible taking several years to achieve it.
Mitigability Mitigable Environmental impact that can be eliminated or | 1
mitigated with intervention of human actions
Partially Environmental impact that can be partially eliminated | 2
mitigable or mitigated with intervention of human actions
Non- Environmental impact that cannot be eliminated or | 3
mitigable mitigated with intervention of human actions
ENVIRONMENTAL IMPACT STATEMENT V-5

SPECIAL MODALITY
TRES MESAS WIND FARM

3. After giving values to each attribute, we make a weighted addition to obtain an incidence
value (I).

4. We standardize between 0 and 1 the values obtained, through the following expression:
Incidence rate li = (I- I min) / (I max — | min).
Being:
li = incidence rate (incidence value obtained due to an environmental impact)
| = incidence value ( of attributes values)

Imax = the value of the expression in case attributes appear with the highest value (in
this case 18 for negative impacts and 12 for positive impacts)

Imin = the value of the expression in case attributes appear with the lowest value (in this
case 6 for negative impacts and 4 for positive impacts)

e Magnitude

The determination of the magnitude of the environmental impact is done through predicting
changes triggered by an action on different environmental factors (climate, air, water, soil, etc).
Therefore, we give values between 0 and 1 to each environmental factor considering the premise
of "with" and "without" a certain action of the project. Value near 1 means a higher quality of the
factor, while values near 0 mean a lower quality of the factor.

The magnitude of the environmental impact will be the difference between the values of the
factor quality without the project minus the quality of the factor with the project. Positive values
indicate an adverse impact, whereas negative values indicate a beneficial impact on the
environment. If we obtain a value of 0, it will mean that the environmental impact was totally
mitigated and the environmental system did not suffer any modification.

e Value of environmental impacts.

The value of impacts (Vi) is obtained by multiplying magnitude (M) by the incidence rate (I) of each
environmental factor disturbed, according to the following formula:

Vi=M*I

Where:

Vi = Value of environmental impact.
M = Magnitude

| = Incidence rate.

ENVIRONMENTAL IMPACT STATEMENT V-6
SPECIAL MODALITY
TRES MESAS WIND FARM
TTT

e = Classification of environmental impacts.

Finally, we need to classify environmental impacts with the purpose of providing a comprehensive
and complete vision of the project. Therefore, we use the relevance value, which is between 0 an
1. For each relevance value we determine a category for classification, using the following table.

Table V.2. Categories of environmental impacts assessment.

Low beneficial 0-0.25 Adverse low
Moderate beneficial 0.26 - 0.50 Adverse moderate
High beneficial 0.51-0.75 Adverse high
Relevant beneficial 0.76 - 1.00 Adverse relevant
OQ void

© Mitigability

It is important to consider that for each environmental impact identified mitigability values were
given indicating if an environmental impact was mitigable, partially mitigable or non-mitigable. As
previously mentioned, if an environmental impact was totally mitigated, we will obtain a
magnitude value of 0, which will provide an environmental impact value of 0, that is, nonexistent.

ENVIRONMENTAL IMPACT STATEMENT V-7
SPECIAL MODALITY
TRES MESAS WIND FARM
TTT

V.2. IDENTIFICATION OF IMPACTS

V.2.1. Actions of the project susceptible to produce impacts

In general, the concept of action is understood as "the active part involved in the cause-effect
relation defining an environmental impact" (GOmez-Orea 2002). In order to identify the project
activities that will have a direct or indirect effect on the environment we consider the following
aspects:

= Actions involving emission of pollutants (air, noise and water)

= Actions involving a modification of hydrological patterns

= Actions involving a modification in the soil quality and structure
= Actions acting on the biotic environment (flora and fauna)

= Actions involving damage of the landscape

= Actions affecting infrastructure (services)

= Actions modifying the social, economic and cultural environment

Based on the previous aspects, we defined concrete actions in each stage of the project, which
were considered as actions caused by a simple, concrete, well-defined and located cause of the
impact.

ENVIRONMENTAL IMPACT STATEMENT V-8
SPECIAL MODALITY
TRES MESAS WIND FARM

Table V.3. Phases and concrete actions of the project

Site Preparation

Negotiations with owners of premises

Delimitation of working zones

Land clearing and clearance

Rehabilitation, extension and construction of access roads

Construction and/or placement of provisional facilities (building
offices, machinery and equipment warehouses, concrete plant,
crusher and screens)

Transportation of consumables, equipment, materials and staff

Storage of materials, machinery and equipment

Construction

Rocks removal and blasting activities

Excavation, cuts, and filling-in

Compaction and leveling

Construction of wind turbines (foundation and assembly)

Installation of meteorological towers

Construction of transmission lines and substations (laying of
underground line, construction of substations, laying of
overhead lines)

Operations of provisional facilities (concrete plant, crusher,
offices and warehouses)

Connection tests

Restoration, cleaning, and signaling

Transportation of consumables, equipment, materials and staff

Storage of materials, machinery and equipment

Wind turbines operation

Operation of electric facilities (substations and transmission
lines)

Operation and Maintenance.

Maintenance and Surveillance

Transportation of consumables, equipment and staff

Land restoration in provisional roads and temporarily disturbed
areas

Site abandonment

Dismantling and demolition of structures

Transportation of consumables, equipment, materials and staff

Cleaning and rehabilitation

ENVIRONMENTAL IMPACT STATEMENT v-9

SPECIAL MODALITY

TRES MESAS WIND FARM
TTT

V.2.2. Factors of the environment subject to receive impacts

Environment is the part of the natural environment interacting with the project in terms of
resources and raw material sources, support to physical elements and receivers of effluents
through environmental vectors of air, land and water (GOmez-Orea 2002), as well as social
considerations. For this project, information from Chapter IV of the EIS was taken, and next, as a
result of the environment complexity and its systemic nature, it was broken down into several
levels until obtaining simple and concrete factors:

Table V.4. Components and factors of the environment

Climate Microclimate

Air Quality

Noise

Structure

Abiotic Land Quality

Relief

Surface drainage (run-off patterns)
Quality

Aquifers recharge
Quality

Vegetable coverage

Atmosphere

Surface water

Groundwater

Flora Individuals of species within any category of NOM-059

Habitat

Biotic Distribution
Fauna Terrestrial

Species within any category of NOM-059

Ecosystem Biodiversity

Landscape Landscape Quality
Change of land use
Jobs

Local and Regional Development
Socioeconomic Water

Economic

Energy
Waste management and disposal

Services Demand

Consumables

ENVIRONMENTAL IMPACT STATEMENT V-10
SPECIAL MODALITY
TRES MESAS WIND FARM
TTT

V.2.3. Identification of project-environment interactions

For the identification of interactions common techniques were used in the different stages of the
project. The techniques for identification of relevant impacts compose the main part of the
assessment methodology and register several proposals in specialized literature, some of them
very simple and others highly structured. Impacts identification is the most important step in the
EIS for "an impact which is not identified is not classified, assessed or described".

In this case, the Geographic Information System was used as the tool for application of such
techniques in order to obtain environmental information generated for the property, the
definition of natural units and zoning of traces, digital air photographs of the traces and
information generated in work field and verification works. We used said information to classify
the Environmental System (SA). The latter allowed assessing the environmental situation of the
premise and the SA defined and delimited for the project, considering as context the portion of
the coast area and of the natural unit to which it belongs.

Subsequently, interactions between the project and the environment were identified for each
stage of the project, by using a matrix presented below.

ENVIRONMENTAL IMPACT STATEMENT V-11
SPECIAL MODALITY
TRES MESAS WIND FARM

Matrix 1. Identification and assessment of the Project environmental impacts during site preparation stage

Four ‘Socioeconomic
components Cimate|Atmosphere| Land _—| Surface water Groundwater | Fiore Terrearial ‘Econamic Senices
= Fs
. ' f ?
a rm 4 Fi i
B actions neon | y H F He A 3 i; Hi 1
= ‘ | 28 '| 28 = i H
z g g : 2/2) | 2/38) 7 5 3E =| 2
* 2)2 3s| 2/2 El z| 2/27 a5|/ a] 2] #68 2 z & a1 a] Bl 28] 2
2|2 3[ 2/2 eilalei4 } bel 2] al fel 2 | 2 | 2/82 ga| 5
zlalalslala|¢e sl2l/eleul| 2 fl 2 S122
| Negotiations with land owners
4
=
3)
i Rehabilitation, extension and 4)
[construction of access rods 3|
3
g_ [Construction and/or placement] :
ia | provsionalfaciities 3|
[Transportation of consumables, 7
equipment, explosives, materiais
and staff |
| storage of materia's, machinery
C)
v-12

ENVIRONMENTAL IMPACT STATEMENT
SPECIAL MODALITY
: TRES MESAS WIND FARM
TET

Matrix 2. Identification and assessment of the Project environmental impacts during construction stage

i
i 3 : z
° i : 2 8 i
F g g 4 g
i i ZS 2
5
t
:
A
é
ENVIRONMENTAL IMPACT STATEMENT V-13

SPECIAL MODALITY
: TRES MESAS WIND FARM
TET

Matrix 3. Identification and assessment of the Project environmental impacts during operation and maintenance stage

= ———
a Tene] Atmogeen | te [anew commie | roe ee ee =
i 3
[: i
z 2 z
i # E : : 3 : uy
fo | nou revs x He i 3 Z z
é 5 3 i] 2 z “ 3 Fr Fl gl ala
fl « i oe e| i] a| 3] 28 H ig ¢ 3 Ea] i] al
i 3| 3] 23 a) Ge i Foe] et a zea] |
Z 3] | 2 2 | | | 3] 82 i : 2| 233] 3 2] gs] 3] 3 Bi
Wa tities cpeaon
{4
. a] 4
2
i ea | iy
8
q
4)
ENVIRONMENTAL IMPACT STATEMENT Vv-14

SPECIAL MODALITY
TRES MESAS WIND FARM

Matrix 4. Identification and assessment of the Project environmental impacts during abandonment stage

|Cieaning and rehabilitation

[Negetive merectons
[roi eget interections
[rose positive interactions

= sateeconeme
components Clarate_Amexpnere tase ___|sorecewnter Gounowster| nora Teresa | sewn coop
: 7
E E A 5
z & = =
: : :
i Pa 5 i :
BY setons rectors 2 3 Fie : 5 i &
° A 4 q 53 s|z_| = i H F
& g = 4 2/Fa|. |e ]Fal = dh z i
# Flgli]F sl] #| 2) 2/22) 28)]2/32] 2) 2] & 2 2
2 ee 2/2 zi 3/5/88] 12 )88| 8 8 EI
[Dismanting and demolition of
sructures
Transportation of consumables,
equipment, materiais and staff
[ee
FH

As a result of the analysis of the interaction matrix, the following table presents the description of each impact identified:

ENVIRONMENTAL IMPACT STATEMENT

SPECIAL MODALITY
TRES MESAS WIND FARM

Table V.5. Impacts on the site preparation stage

IP 1: Alteration of local microclimate due to

Construction and/or placement of
provisional facilities

Land clearing and clearance Climate Microclimate modification on the proportion of latent and sensible
heat of radiation in deforested premises

Land clearing and clearance
Rehabilitation, extension and construction
of access roads e IP 2: Emissions of combustion gas and dust resulting
Construction and/or placement of Atmosphere Air Quality from the use of machinery and equipment and
provisional facilities circulation of vehicles during site preparation.
Transportation of consumables,
equipment, materials and staff
Land clearing and clearance
Rehabilitation, extension and construction
of access roads a woes

- . e IP 3. Noise emissions resulting from the use of
Construction and/or placement of Atmosphere Noise . . . . .

an cas machinery and equipment and vehicle circulation.

provisional facilities
Transportation of consumables,
equipment and materials
Land clearing and clearance
Rehabilitation, extension and construction
of access roads e IP 4: Land erosion due to loss of vegetable coverage

. Land Structure ee
Construction and/or placement of and changes in its structure
provisional facilities
Land clearing and clearance .

— : - e IP5:Land pollution due to wrong management of solid

Rehabilitation, extension and construction Land lit waste, as well as possible dripping of hydrocarbons
of access roads an Quality

from machinery and equipment, and wrong storage of
oil and fuel.

ENVIRONMENTAL IMPACT STATEMENT
SPECIAL MODALITY

TRES MESAS WIND FARM

Storage of materials, machinery and
equipment

Rehabilitation, extension and construction
of access roads

NOM-059

Land Relief e IP 6: Modification of geological formations
Construction and/or placement of
provisional facilities
Land clearing and clearance
Rehabilitation, extension and construction e IP 7: Modification of surface hydrological pattern due
of access roads Surface . .
Surface water . to removal of vegetation and construction of
drainage rovisional works and roads
Construction and/or placement of Pp
provisional facilities
Land clearing and clearance
Rehabilitation, extension and construction
of access roads e IP 8: Pollution of water bodies nearby due to wrong
Construction and/or placement of Surface water Quality storage and management of waste and construction
provisional facilities materials, which may be swept by rain.
Storage of materials, machinery and
equipment
Clearing and grubbing
Rehabilitation, extension and construction Groundwater Aquifers e IP 9: Decrease in the aquifer recharge capacity due to
of access roads recharge removal of vegetation and compaction of land
Construction and/or placement of
provisional facilities
‘ Vegetabl 2 i ifi
Land clearing and clearance Flora fegetable e IP 10 Loss of vegetable coverage in specific areas of
coverage the project.
Species within |e IP 11: Loss of individuals from vegetable species listed
Land clearing and clearance Flora any category of in NOM-059-SEMARNAT-2010, specifically the

elephant's foot (Beucarnea recurvata).

ENVIRONMENTAL IMPACT STATEMENT
SPECIAL MODALITY

TRES MESAS WIND FARM

Land clearing and clearance

Rehabilitation, extension and construction | Terrestrial fauna | Habitat
of access roads

e IP 12: Modification and fragmentation of habitat due to
loss of vegetable coverage

Land clearing and clearance
Rehabilitation, extension and construction
of access roads

Construction and/or placement of
provisional facilities Terrestrial fauna | Distribution

Transportation of consumables,
equipment, materials and staff

e IP 13: Displacement of species due to noise, presence
of machinery and equipment and presence of staff

Storage of materials, machinery and

equipment

Species within |e IP 14: Loss of individuals of animal species within any
Land clearing and clearance Terrestrial fauna | any category of category of NOM-059-SEMARNAT-2010

NOM-059

e IP 15: Reduction of biodiversity due to loss of some
flora and fauna individuals.

Land clearing and clearance Ecosystem Biodiversity
Land clearing and clearance
Rehabilitation, extension and construction
of access roads e  1P16: Modification of original landscape due to loss of
Construction and/or placement of Landscape Quality vegetable coverage and presence of machinery and
provisional facilities equipment
Transportation of consumables,
equipment, materials and staff
ENVIRONMENTAL IMPACT STATEMENT V-18

SPECIAL MODALITY
TRES MESAS WIND FARM
OEE
Storage of materials, machinery and
equipment

Socioeconomic Change of land e IP. 17: Modification of land use in premises disturbed

Negotiations with owners of premises (Economic) use by the project

Delimitation of working zones.

Land clearing and clearance
. . e IP 18: Creation of direct and indirect jobs because of
Socioeconomic

Rehabilitation, extension and construction . Jobs hiring staff from the region
(Economic)
of access roads

Construction and/or placement of
provisional facilities
Transportation of consumables,
equipment, materials and staff

e |P.19: Payment to owners and ejido owners for leasing
their premises and compensation for change of land
use on their premises.

ati . . Socioeconomic Local
Negotiations with owners of premises

(Economic) Development
Delimitation of working zones.
. . . Local and e IP 20: Demand of services in neighboring towns (food,
Land clearing and clearance Socioeconomic . . .
E . Regional accommodation, recreation, vehicles, machinery and
Rehabilitation, extension and construction | (Economic) Development equipment)
of access roads
Construction and/or placement of
provisional facilities
ENVIRONMENTAL IMPACT STATEMENT V-19

SPECIAL MODALITY
TRES MESAS WIND FARM

Transportation of consumables,
equipment, materials and staff

Land clearing and clearance

Rehabilitation, extension and construction
of access roads

Socioeconomic

IP 21: Water demand for activities of site preparation,

Construction and/or placement of
provisional facilities

Construction and/or placement of (Services) Water mainly to keep working and circulation zones moisten,
provisional facilities thus avoiding spreading particles and dust
Transportation of consumables,
equipment, materials and staff
Construction and/or placement of Socioeconomic Ener IP 22: Energy demand for provisional facilities
provisional facilities (Services) By construction activities
Land clearing and clearance
Rehabilitation, extension and construction Waste IP 23: Both the presence of staff at the site and the
of access roads Socioeconomic tasks of site preparation stage will generate solid
. management + . ie
(Services) . waste which need the use of sanitary filling or
and disposal

municipal dumps duly authorized

Delimitation of working zones.

Land clearing and clearance

Rehabilitation, extension and construction
of access roads

Construction and/or placement of
provisional facilities

Transportation of consumables,
equipment, materials and staff

Socioeconomic
(Services)

Consumables

IP 24: Demand of consumables or materials to be used
for site preparation activities and to be supplied from
local or regional sources

ENVIRONMENTAL IMPACT STATEMENT
SPECIAL MODALITY

: TRES MESAS WIND FARM
TET

ENVIRONMENTAL IMPACT STATEMENT V-21
SPECIAL MODALITY
: TRES MESAS WIND FARM
TET

Table V.6. Impacts on the construction stage

Rocks removal and blasting activities

Excavation, cuts, and filling-in

Compaction and leveling

Wind-turbines construction

e IC 1: Emissions of combustion gas and dust
resulting from the use of machinery and
Atmosphere Air Quality equipment, vehicles circulation, blasting of rocks,
earth moving and during operation of the concrete
plant, as well as operation of portable generators.

Installation of permanent meteorological
towers

Construction of transmission lines and
substations

Operation of provisional facilities
(concrete plant, crusher, offices and
warehouses)

Restoration, cleaning, and signaling
Transportation of consumables,
equipment, materials and staff

Rocks removal and blasting activities
Excavation, cuts, and filling-in

Compaction and leveling

Wind-turbines construction

Installation of permanent meteorological

towers _ — e IC 2. Emissions of noise resulting from the use of
Construction of transmission lines and Atmosphere Noise machinery and equipment, due to blasting of rocks
substations and operation of turbines during tests stage

Operation of provisional facilities
(concrete plant, crusher, offices and
warehouses)

Restoration, cleaning, and signaling

Transportation of consumables,
equipment, materials and staff

ENVIRONMENTAL IMPACT STATEMENT V-22
SPECIAL MODALITY
TRES MESAS WIND FARM
TET

Rocks removal and blasting activities

Excavation, cuts, and filling-in

Compaction and leveling

e IC 3: Land erosion due to loss of vegetable

i it i Land Structure
Wind-turbines construction coverage and changes in its structure

Installation of permanent meteorological
towers

Construction of transmission lines and
substations

Rocks removal and blasting activities

Excavation, cuts, and filling-in

Compaction and leveling

Wind-turbines construction e IC 4: Land pollution due to wrong management of

Installation of permanent meteorological | Lang Quality materials and solid waste, as well as possible
towers dripping of hydrocarbons from machinery and
Construction of transmission lines and equipment

substations

Storage of materials, machinery and
equipment

Rocks removal and blasting activities

Excavation, cuts, and filling-in
Land Relief e 1C5: Modification of geological formations

Compaction and leveling

ENVIRONMENTAL IMPACT STATEMENT V-23
SPECIAL MODALITY
TRES MESAS WIND FARM
TET

Rocks removal and blasting activities

Excavation, cuts, and filling-in

Compaction and leveling

Wind-turbines construction e IC 6: Modification of surface hydrological pattern

Surface water Surface due to modification of geological formations and
Installation of permanent meteorological drainage construction of elements which may block the
towers original pattern of surface run-off.

Construction of transmission lines and
substations

Storage of materials, machinery and
equipment

Rocks removal and blasting activities

Excavation, cuts, and filling-in

Compaction and leveling

e IC 7: Pollution of water bodies due to wrong

Wind-turbines construction management of materials and waste resulting from
Construction of transmission lines and Surface water Quality construction which may be swept by rain towards
substations water bodies nearby.

Operation of provisional facilities

Restoration, cleaning, and signaling

Storage of materials, machinery and
equipment
Compaction and leveling

e IC 8: Decrease in aquifer recharge capacity due to

Wind-turbines construction Aquifers
4 land compaction and substitution of natural land

Groundwater

recharge .
Construction of transmission lines and for foundations and paved areas

substations

ENVIRONMENTAL IMPACT STATEMENT V-24
SPECIAL MODALITY
TRES MESAS WIND FARM
TET

Rocks removal and blasting activities

Excavation, cuts, and filling-in

Compaction and leveling

Wind-turbines construction

Installation of permanent meteorological
towers

Construction of transmission lines and Terrestrial fauna Distribution
substations

Operation of provisional facilities
(concrete plant, crusher, offices and
warehouses)

e IC 9: Displacement of species due to noise,
presence of machinery and equipment and of
staff, including species indicated in NOM-059-
SEMARNAT-2010

Restoration, cleaning, and signaling

Transportation of consumables,
equipment, materials and staff

Rocks removal and blasting activities

Excavation, cuts, and filling-in

Compaction and leveling

Wind-turbines construction

Installation of permanent meteorological e 1C 10: Modification of original landscape due to
towers Landscape Quality presence of machinery and equipment during
Construction of transmission lines and construction activities

substations

Operation of provisional facilities
(concrete plant, offices and warehouses)
Storage of materials, machinery and
equipment

ENVIRONMENTAL IMPACT STATEMENT V-25
SPECIAL MODALITY
TRES MESAS WIND FARM
TET

Rocks removal and blasting activities

Excavation, cuts, and filling-in

Compaction and leveling

Wind-turbines construction

Installation of permanent meteorological
towers e 1C 11. Creation of direct and indirect jobs because

Socioeconomic Job f hiring staff ft th .
Construction of transmission lines and (Economic) jobs of hiring start trom the region

substations

Operation of provisional facilities
(concrete plant, crusher, offices and
warehouses)

Restoration, cleaning, and signaling

Transportation of consumables,
equipment, materials and staff

Rocks removal and blasting activities

Excavation, cuts, and filling-in

Compaction and leveling

Wind-turbines construction

Installation of permanent meteorological : . Local and e = 1C 12: Demand of services in neighboring towns
Socioeconomic . . . ;

towers (Economic) Regional (food, accommodation, recreation, vehicles,

Construction of transmission lines and Development machinery and equipment)

substations

Operation of provisional facilities

(concrete plant, offices and warehouse)

Restoration, cleaning, and signaling

Transportation of consumables,
equipment, materials and staff

ENVIRONMENTAL IMPACT STATEMENT V-26
SPECIAL MODALITY
TRES MESAS WIND FARM

Wind-turbines construction

Installation of permanent meteorological

Actions Component Factors Impact identified
Rocks removal and blasting activities
Excavation, cuts, and filling-in
Compaction and leveling
Wind-turbines construction e IC 13: Water demand for construction activities,
Installation of permanent meteorological . . mainly to avoid spreading dust and particles
towers Socioeconomic Water during drilling for blasting activities, during
= —— (Services) operation of provisional facilities, during
Construction of transmission lines and ;
. circulation of vehicles on dirt roads, and for
substations . . .
7 — — general cleaning services at the offices.
Operation of provisional facilities
(concrete plant, offices and warehouses)
Restoration, cleaning, and signaling
Transportation of consumables,
equipment, materials and staff
Wind-turbines construction
Installation of permanent meteorological
towers soci . e 1C 14: Demand of electric energy for construction
i ission li ocioeconomic
Construction of transmission lines and . Energy tasks, for operation of provisional facilities and
substations (Services) ~~
7 — — lighting of warehouses
Operation of provisional facilities
(concrete plant, offices and warehouse)
Storage of materials and equipment
Rocks removal and blasting activities
Excavation, cuts, and filling-in Waste e IC 15: Both the presence of staff at the site and
5 Socioeconomic construction tasks will generate solid waste which
Compaction and leveling . management . . .
(Services) ' need the use of sanitary landfill or municipal
and disposal

dumps duly authorized

ENVIRONMENTAL IMPACT STATEMENT
SPECIAL MODALITY

TRES MESAS WIND FARM
TET

towers

Construction of transmission lines and
substations

Operation of provisional facilities
(concrete plant, offices and warehouse)

Connection tests

Restoration, cleaning, and signaling

Rocks removal and blasting activities

Excavation, cuts, and filling-in

Compaction and leveling

Wind-turbines construction

Installation of permanent meteorological e IC 16: Demand of consumables or materials to be
towers . . used for construction activities and supplied from
ae Socioeconomic .
Construction of transmission lines and (Services) Consumables local or regional sources (fuel, sand, gravel,
substations cement, paint, rod, wood, steel, among others)
Operation of provisional facilities

(concrete plant, offices and warehouse)

Restoration, cleaning, and signaling

Transportation of consumables,
equipment, material and staff

Tests

ENVIRONMENTAL IMPACT STATEMENT V-28
SPECIAL MODALITY
Wind turbines

TRES MESAS WIND FARM

Table V.7. Impacts on the operation stage

10 1: Reduction in the contribution of greenhouse gas into the
atmosphere by substituting the use of fossil fuel in conventional power

Operation of electric

. Atmosphere ualit . a ; A
operation P Q y stations for electricity generation through harnessing a renewable
energy source
; e 10 2: Emissions of combustion gas and dust resulting from the
Maintenance and . : - . -
Surveillance Atmosphere Quality circulation of vehicles mainly during surveillance tours and from the use
of machinery and equipment during maintenance activities
Wind turbines
operation . ¢ 103. Emissions of noise resulting from the turbines operation and the
- Atmosphere Noise ° : ; . ae
Maintenance and use of machinery and equipment during maintenance activities
Surveillance
e 104: Land pollution due to wrong management of waste generated
Maintenance and . during maintenance of turbines, dripping of oil or fluids during
F Land Quality . an F a
Surveillance maintenance activities, as well as possible dripping of hydrocarbons
from machinery and equipment used during maintenance tasks.
Land restoration in
provisional roads and Flora Vegetable e 101: Growth of natural vegetation on roads used temporarily and areas
temporarily disturbed coverage temporarily disturbed during site preparation and construction stages.
areas
Wind turbines Fauna Habitat e 106: Risk of mortality of birds and bats due to collision with turbines,
operation thus impairing their population dynamics and migration
Wind turbines
operation e 107: Displacement of species due to noise from the operation of
pgs turbines and presence of vehicles, machinery and equipment during
+ Fi Distribut! . ren . an .
Maintenance and auna ‘stribution maintenance activities, including species listed in NOM-059-
Surveillance SEMARNAT-2010
Wind turbines wee aoe .
operation Landscape Quality e 108: Modification of the original landscape mainly because of the

presence of wind turbines in different areas, as well as of infrastructure

ENVIRONMENTAL IMPACT STATEMENT

SPECIAL MODALITY

V-29

TRES MESAS WIND FARM

facilities for electric conduction and substations, as well as for the presence of
Maintenance and machinery and equipment during maintenance tasks
Surveillance
Maintenance and Socioeconomic Jobs e 10 9: Generation of direct and indirect jobs due to labor demand during
Surveillance (Economic) maintenance and surveillance activities
Wind turbines . ae .

. . 5 Local and e 10 10: To encourage companies, activities and local and regional
operation Socioeconomic . an i A

7 7 . Regional productive sectors considering a wider coverage of the electric power
Operation of electric (Economic) . teoas
facilities Development service through exploitation of a never ending resource.

; . 5 Waste A ;
Maintenance and Socioeconomic management | ° 10 11: Services demand for management of waste generated during
Surveillance (Services) 8 maintenance activities.

and disposal
ENVIRONMENTAL IMPACT STATEMENT V-30

SPECIAL MODALITY
TRES MESAS WIND FARM

Table V.8. Impacts on the site abandonment stage

Actions Component Impact identified
Dismantling and demolition of
structures e 1A 1: Emissions of combustion gas and dust resulting from the
Transportation of x use of machinery and equipment for structure dismantling and
i . Atmosphere Quality nee vé quip . . . 8
consumables, equipment and demolition activities, as well as from circulation of vehicles on
staff the area and cleaning activities
Cleaning and rehabilitation
Dismantling and demolition of
structures | . . . hi F
Transportation of ; e 1A 2: : Noise emissions resulting from the use 0 mac ner an
consumables, equipment and Atmosphere Noise cauipment, structure demolition and circulation of vehicles on
staff the project area
Cleaning and rehabilitation
e 1A 3: Land pollution due to wrong management of waste
Dismantling and demolition of Land Qualit generated during structure dismantling and demolition, as well
structures y as possible dripping of hydrocarbons from machinery and
equipment
. . a e 1A 4: Pollution of water bodies nearby due to wrong
Dismantling and demolition of - . ; . .
Surface water Quality management and disposal of waste during structure dismantling
structures “a
and demolition
Dismantling and demolition of . e 1A5: Greater recharge capacity of aquifers due to demolition of
Aquifers . . . . an
structures Groundwater recharge wind turbines foundations, as well as of office buildings and
Cleaning and rehabilitation other paved areas
. yey gt Vegetable e 1A 6: Growth of natural vegetation on the site after
Cleaning and rehabilitation Flora wa ae .
coverage rehabilitating disturbed areas

ENVIRONMENTAL IMPACT STATEMENT

SPECIAL MODALITY
: TRES MESAS WIND FARM
TET

Actions Component Impact identified

e 1A 7: Reincorporation of individuals from local fauna species due

Cleaning and rehabilitation Fauna Habitat wg ge . .
8 to rehabilitation and maintenance of disturbed areas

Dismantling and demolition of e 1A 8: Landscape modification because of the presence of

structures Landscape Quality machinery and equipment during demolition and dismantling of
structures.
Cleaning and rehabilitation Landscape Quality e 1A 9: Improvement of landscape quality of the area due to

rehabilitation of disturbed areas and maintenance of the same.

Dismantling and demolition of

structures e 1A 10: Generation of direct and indirect jobs due to labor
Transportation of Socioeconomic Jobs demand during activities for dismantling and demolition of the
consumables, equipment and | (Economic) wind farm, as well as activities related to cleaning and
staff rehabilitation of areas
Cleaning and rehabilitation
Dismantling and demolition of
structures

Local and
Transportation of Socioeconomic Regional e 1A 11: Demand of services in neighboring towns (food,
consumables, equipment and | (Economic) Developme recreation, vehicles, machinery and equipment)
staff nt

Cleaning and rehabilitation

e 1412: Water demand during dismantling and demolition
Water activities, mainly to keep working and circulation areas moisten
and thus avoid spreading particles and dust in different working

Dismantling and demolition of | Socioeconomic
structures (Services)

ENVIRONMENTAL IMPACT STATEMENT V-32
SPECIAL MODALITY
TRES MESAS WIND FARM

Actions Component Impact identified
Transportation of areas
consumables, equipment,
materials and staff
Cleaning and rehabilitation

Dismantling and demolition of | Socioeconomic Ener e 1A 13: Energy demand for the operation of some equipment
structures (Services) By used during dismantling and demolition.
Dismantling and demolition of Waste
structures Socioeconomic manageme |e 1A 14: Services demand for management of waste generated
. sien ae [Services nt and during dismantling and demolition activities.
Cleaning and rehabilitation ( ) . e e
disposal
Dismantling and demolition of e 1415: Demand of consumables or materials to be used for site
structures Socioeconomic Consumabl abandonment activities and supplied from local or regional
(Services) es sources.
Cleaning and rehabilitation
ENVIRONMENTAL IMPACT STATEMENT V-33

SPECIAL MODALITY
TRES MESAS WIND FARM
TEE

V.2.4. Impact description

V.2.4.1. Climate

Alteration of local microclimate due to modification on the proportion of latent and sensible
heat of radiation in deforested premises (IP 1)

As mentioned in chapter Il, the surface of direct disturbance of the project considering the
maximum occupation scenario (436 wind turbines maximum) will be 508.51 hectares as
permanent surface and 398.72 hectares as temporarily disturbed surface. Considering that the
total surface of the property is approximately 30,113 hectares, it is believed that the surface to be
permanently cleared and grubbed represents only 1.69% of permanent works and 1.32% of
temporary works.

Clearing and grubbing this surface during site preparation will cause the removal of vegetation
and, therefore, there will be a modification of latent and sensible heat of radiation in disturbed
areas, as well as an increase of the environment dryness. This will cause changes in temperature
and humidity content at the site and consequently in the local microclimate. This is considered low
impact taking into account that the surface to be cleared encompasses less than 2% of the total
surface of the project. It is worth mentioning that after the construction of the wind farm, for all
surface that will be temporarily cleared and grubbed a Land Restoration and Conservation
Program is to be implemented with the purpose of achieving the regeneration of natural
vegetation.

V.2.4.2. Atmosphere

Reduction in generation of emissions into the atmosphere within the region due to the use of a
non-renewable source of energy instead of fossil fuels (101)

As for the operation stage, electricity will be generated through harnessing a renewable energy
source, thus avoiding generating emissions equivalent to the fuel necessary to generate the same
amount of electricity through conventional generating power stations. It is believed that with this
project we boost the Guidelines of the Kyoto Protocol, reducing the contribution of greenhouse
gas and support the Agreement for Cooperation on Research and Development of Wind Energy
Generation Systems.

ENVIRONMENTAL IMPACT STATEMENT V-34
SPECIAL MODALITY
TRES MESAS WIND FARM

Emissions of combustion gas and dust (IP 2, 1C1, 102, IA1)

At the area where it is intended to develop the project there is no data on the air quality;
however, there are no relevant fix sources of emission of pollutants so the air quality is deemed
good.

During the activities of site preparation and construction, as well as during the abandonment stage
(dismantling and demolition of facilities), the operation of machinery and equipment with internal
combustion engines will be necessary, as well as of vehicles for earth moving and materials for
construction. The latter will cause an increase in the emissions of combustion gas (Carbon
Monoxide, Hydrocarbons, Nitrogen Oxides) and suspended particles (dust) in the Project area
during working days. It is estimated that the emissions will be temporary and specific, so it is
believed that they will not cause relevant impacts on the air quality within the area.

Another type of emissions generated during the construction stage is dust coming from rock
blasting and operation of the concrete plant. These emissions are also specific and temporary.

As for the operation and maintenance stage, emissions of combustion gas and suspended particles
will also be generated during circulation of vehicles for surveillance tours and due to the use of
machinery and equipment during maintenance activities. These emissions are only present when it
is necessary to visit the site for any repair or maintenance activity; therefore, they are also
considered specific and temporary.

Noise emissions (IP 3, IC2, 103, 1A2).

Within the area where the wind farm will be located, there are currently no noise emissions
sources, so the use of heavy machinery, equipment and combustion vehicles during site
preparation, construction, operation (maintenance activities) and site abandonment stages will
generate noise levels which may disturb workers at the site and fauna living nearby.

The construction stage will entail the highest levels of noise, considering the this is the stage
requiring a larger amount of machinery and equipment. Moreover, this is the stage including rock
blasting activities, so it is very important to supervise the use of hearing protective equipment
during said activities.

As for the operation stage, in general wind turbines generate wide broadband noise as a result of
the blades rotation (aerodynamic noise) and of the operation of the mechanism of the generator
and the transmission hub within the nacelle (mechanic noise).

Commonly, the amplitude of sound is from 90 to 105 dB at a distance of 40 meters and from 35 to
45 dB at a distance of 300 meters approximately, whereas frequencies are higher than 100 Hz in
broadband noise and lower than 100 Hz in low-frequency noise. But it is noteworthy that the noise
issue has been reduced considerably with the design of modern turbines, for its design minimizes
the aerodynamic effect, and nacelles have sound isolation devices. According to the British Wind

ENVIRONMENTAL IMPACT STATEMENT V-35
SPECIAL MODALITY
TRES MESAS WIND FARM
TEE

Energy Association "properly designed wind turbines are quiet during operation, and in
comparison to the noise of traffic on the road, trains, planes and construction activities, to
mention a few, the noise of wind turbines is very low. Outside the closest houses, at least at 300
meters of distance, and sometimes ever more, the sound of a wind turbine generating electricity is
likely to be approximately the same level of noise than water flowing at 50-100 meters of distance
or the noise of fallen leaves during soft breeze’

On the other hand, the wind farm is located at a considerable distance from the closest
population, which is a small town called San Francisco, at the east border of the project polygon of
disturbance, but at a distance of approximately 3 km from the closest wind turbine. To the
southwest of the polygon the town Llera de Canales (county seat) is located, but the distance to
the nearest wind turbine is more than 4 km. Considering the above mentioned, it is believed that
the noise perceived in the limit of the area where the wind farm will be operated is practically
imperceptible.

V.2.4.3. Land

Possible erosive processes due to loss of vegetable coverage and changes in its structure (IP 4,
1C3,)

As previously mentioned, the surface of direct disturbance of the project considering the
maximum occupation scenario (436 wind turbines maximum) will be 508.51 hectares as
permanent surface and 398.72 hectares as temporarily disturbed surface. The clearing of these
surfaces will modify the land structure due to the removal of vegetable coverage and of surface
layers of the land. This removal may expose the land to erosive processes due to wind and rain.

Likewise, construction activities will take place at sites already lacking vegetation, so these
activities will also cause erosive processes and changes in the land structure.

It is important to mention that for all surface to be cleared and grubbed a Land Restoration and
Conservation Program will be implemented so as to avoid erosion issues to the fullest extent
possible. This program considers the temporary storage of the soil fertile layer, and after
concluding the preparation and construction activities, it will be reincorporated into the site so as
to enable the regeneration of the soil and of natural vegetation.

Land pollution due to wrong management of liquid and solid waste, turbines maintenance
activities, as well as possible dripping of hydrocarbons from machinery and equipment (IP 5, IC 4,
10 4,1A3)

? http://www.frbb.utn.edu.ar/utec/38/n6.html

ENVIRONMENTAL IMPACT STATEMENT V-36
SPECIAL MODALITY
TRES MESAS WIND FARM
TEE

Most of the equipment or machinery to be used during site preparation and construction will use
diesel (loaders, graders, backhoes, excavators, compactors, trenchers, cranes, dump trucks, haul
trucks) and it will be purchased at the closest gas stations and transported to the site through the
use of pipes. There will be ground tanks for storage in the area of construction offices and storage
area of machinery and equipment. Storage tanks should have dikes and all necessary safety
devices. All fuel storage areas will be preferably located at a paved site, with trays and trenches for
containing spills and applicable safety measures.

During the activities to be developed in all project stages there will be risks of soil pollution. This
risk is caused by storage of fuel, as well as by the use of machinery and equipment, possible oil
and fluids leaks during the stage of maintenance, and possible dripping of hydrocarbons to the
land coming from machinery and equipment in bad conditions. In addition, the wrong
management of solid and liquid waste could generate soil pollution, when storing them at sites
without the appropriate controls.

During the operation and maintenance stage, the risk will be much lower than for the rest of the
stages, because the period of time for maintenance activities would be limited. Actually, the
operation of the wind farm does not represent a risk of land pollution.

Modification of geological formations (IP 6, IC 5)

In general, the specific areas where wind turbines are to be located are flat areas; however, there
are some areas, mainly areas where there will be rehabilitation and extension of roads, where
provisional works will be installed and the topography is slightly irregular; therefore, it will be
necessary to make some cuts and leveling. During these activities, as well as during blasting
activities, geological formations are modified due mainly to earth moving and readjustment.
However, it is estimated that all material removed will be used for filling and leveling, seeking to
recover to the extent possible the original topographic conditions.

V.2.4.4. Hydrology

Surface water

Modification of surface hydrological pattern in the area (IP 7, IC 6)

During the stage of site preparation, mainly during clearing, rehabilitation and road extension
activities, as well as activities of construction of provisional works, there might be alterations in
the patters of surface run-off, causing modifications in the specific hydrological pattern. In the
construction stage, mainly in activities related to blasting activities and all the civil work
(infrastructure construction, opening of ditches for wiring, excavations and leveling, etc), the
appearance of alterations in run-off patterns is possible.

ENVIRONMENTAL IMPACT STATEMENT V-37
SPECIAL MODALITY
TRES MESAS WIND FARM
TEE

It is noteworthy that within the project polygonal there is no permanent water body, so the run-
off patterns which may be disturbed would only be temporary run-off during heavy rain. It is also
important to consider that the rain pattern in the area is very low, hence it is considered that this
impact would be of very low magnitude.

During site preparation and construction stages necessary works will take place so as to avoid
puddles or other issues due to alteration of the above mentioned patterns. This includes
construction of ditches or temporary sewers, as well as extraction of accumulated water in
excavated areas, through pumping or any alternative method where necessary.

Said patterns will be regularized to the fullest extent possible after finishing the construction of
the wind farm.

Pollution of water bodies due to wrong management of waste and/or spills or leaks of
hydrocarbons (IP 8, IC 7, 1A 4)

During the different stages of the project there will be volumes of dirt and vegetable waste, as
well as all types of domestic and industrial waste which, if not stored or disposed of in areas
prepared for that purpose, may be swept to the channels of the closest streams causing
modifications in the water quality. In addition, the presence of machinery and equipment may
cause accidental dripping and spills of hydrocarbons which may be swept towards such water
bodies. It is important to mention that within the polygon there are no permanent water bodies,
the only water bodies near the site are those located on the lower section of the borders of the
plateaus; however, since the wind turbines will be possibly located on the borders of the plateaus,
it is important not to leave aside this possible impact.

With respect to the operation stage and during maintenance and surveillance activities, small
volumes of waste will be generated and it is likely to present dripping or spills of oil or fluids,
which, although it does not represent a relevant risk, if it is not properly managed and disposed of
at proper sites they may cause pollution of water bodies nearby.

Underground hydrology

Decrease of recharge capacity of aquifers (IP 9, IC 8)

The loss of vegetation due to clearing is considered to cause a decrease in the recharge capacity of
aquifers. In addition to this, rehabilitation and extension of access roads as well as construction of
provisional works will cause the compaction of land reducing the aquifer recharge capacity.

As for the construction stage, the compaction and leveling activity of the land will modify the
permeability of the land and, hence the aquifers recharge capacity will be reduced. In addition to

ENVIRONMENTAL IMPACT STATEMENT V-38
SPECIAL MODALITY
TRES MESAS WIND FARM
TEE

this, the basis of the foundations for each wind turbine as well as the provisional works will cause
loss of the permeable surface of the land, thus reducing the aquifers recharge capacity.

It is important to consider that for both the access roads as the foundations of wind turbines and
provisional works, it is contemplated that water will run off towards sites with natural soil or
towards absorption wells, where water will be infiltrated naturally towards the aquifer.

Increase of recharge capacity of aquifers (IA 5)

For the abandonment stage it is estimated that with the demolition of the basis and foundations
of wind turbines, as well as the dismantling of buildings and other paved areas the land will return
to its original state, thus allowing the growth of natural vegetation and increasing the recharge
capacity of aquifers.

ENVIRONMENTAL IMPACT STATEMENT V-39
SPECIAL MODALITY
TRES MESAS WIND FARM

V.2.4.5. Flora

Loss of vegetable coverage (IP 10)

Clearing and grubbing activities involve permanent removal of vegetation in 508.51 hectares,
considering the maximum occupation scenario (436 wind turbines maximum), and temporary
removal in 398.72 hectares, considering the worst-case scenario. Approximately 68.93% of the
polygon where the project will be located is covered by submontane scrub, 7.81% by deciduous
lowland forest, 4.51% by tropical mezquital and 3.35% by low thorny deciduous forest.

The data of percentage of different types of vegetation on each disturbed surface is presented in
chapter IV.

Rehabilitation of disturbed areas (IO 5, IA 6)

It is noted that after the construction of the wind farm, a Land Restoration and Conservation
Program will be implemented, contemplating land restoration activities for roads used on a
provisional basis during previous stages and temporarily disturbed areas which may be
rehabilitated. These activities seek to regenerate the land and grow natural vegetation, with
special care in avoiding species which roots may damage underground lines of electrical
conduction and data wiring (optic fiber).

On the other hand, during the site abandonment stage, the actions necessary for restoration of
the land with the consequent growth of natural vegetation in areas disturbed by the project will
be carried out; always considering their subsequent use. Through the implementation of these
actions it is also intended to maintain the productive capacity for the largest part of the disturbed
area, considering that after finishing the project lifespan these premises will return to their original
purpose, thus seeking not to affect the owners or family of the same.

Loss of vegetable species individuals listed in NOM-059 (IP 11)

Clearing and grubbing activities involve the removal of some vegetable species which may be
listed in NOM-059-SEMARNAT-2010. In particular, in the study area only one species was
identified found in the category of "special protection". This species is the (Beucarnea recurvata)
or commonly called elephant's foot, which is under the classification of endemic and threatened.

It should be mentioned that we will consider at all times the vegetable species rescue and
relocation activities, according to the Subprogram of Rescue and Relocation of Flora.

V.2.4.6. Terrestrial fauna

Habitat modification and fragmentation (IP 12, 10 6)

ENVIRONMENTAL IMPACT STATEMENT Vv-40
SPECIAL MODALITY
TRES MESAS WIND FARM
TEE

With the removal of vegetation during clearance of the land, the habitat of fauna species living in
the area will be modified, mainly terrestrial fauna. Among the species affected we can find the
felines (jaguar, ocelot, linx and oncilla). These felines are territorial animals and generally solitary.
Upon the modification of their habitat they will have to move to the surrounding area and take up
new territories.

With regards to the impact during the operation stage, it refers essentially to risk of mortality of
birds and bats due to collision with turbines, thus affecting their population dynamics, as well as
their migratory patterns. Likewise, the possible impact of wind turbines on monarch butterflies
was also assessed. In order to assess the impacts on these species, field work and modeling of the
possible routes of monarch butterflies were carried out, which are presented in Chapter Ill and a
brief summary is presented below.

© Birds and bats

According to several studies performed, in general, mortality of birds due to collision with turbines
is irrelevant. Studies carried out in Europe state that the rate of birds dead because of this type of
turbines is very low. At offshore stations of 160 MW of Horns Rev, in Denmark, radar
measurements show that most birds avoid the park, changing their routes some kilometers
before, so as to fly around it and not above it. However, other human activities may have a more
sensitive effect; for example, it has been observed that high tension lines are less visible for birds
than turbines and may cause a higher rate of mortality.

As for bats, several studies have highlighted the following issues:

e Destruction and disturbance of their foraging habitat, as well as corridors nearby (so
their activity area is restricted).

e Damage or destruction of their perching or shelters.

e Increase of the collision risk possibility during flight [the origin is unknown, with
hypothesis such as turbulence, lack of hazard perception from rotation of blades, high
concentration of bugs around the structure, alteration of their places due to ultrasonic
sounds, even when it is known that the sound emission levels of all the new designs of
wind turbines tend to follow the same values. It seems that the sound is not the main
problem (Danish Wind Industry Association, 2003), however it does infer on their
influence].

In order to know and monitor the main ecological parameters such as composition, richness, and
abundance of birds and bats prior to the construction stage, and thus have a base line, the services
of the Highly Specialized Professional Services Unit of the Instituto de Ecologia A.C. (INECOL) were
hired to carry out a monitoring campaign. This monitoring campaign began in spring 2013 and will
continue throughout the rest of the year. It is important to mention that two SM2BAT (Wildlife
Acoustics) detectors are installed at the site, in order to estimate the form in which bats use the
air space of the premises and estimate the foraging activity of each species

ENVIRONMENTAL IMPACT STATEMENT V-41
SPECIAL MODALITY
TRES MESAS WIND FARM
TEE

The main objectives of this campaign are:

e To determine potential resident and migratory birds in the region.

¢ To monitor resident and migratory birds within the premises where the wind farm
is intended to be installed.

e To describe the flight patterns of birds present within the property.
e To determine the migratory flow

e To describe the composition of species of resident and migratory bats through
ultra-acoustics detection systems.

© To search for shelters within the wind farm.

Preliminary results of the monitoring campaign demonstrate that the diversity and species with
higher abundance include resident and terrestrial species not flying above the canopy and
migratory species flying outside the mesas or at heights above 125 meters.

With respect to migratory birds, it is important to consider that most of them were found flying at
heights above 125 meters, therefore it is estimated that the effect of construction of the wind
farm on resident birds is likely to be related to the fragmentation of the habitat more than with
the operation of the wind turbines.

There is currently no field data on bats. Global results obtained in the monitoring campaign prior
to the construction of the farm will be an integrating part of the Environmental Quality Follow-up
Program (PSCA). The results set in the Environmental Impact Statement are preliminary and
related to the monitoring of birds carried out in spring during March and April.

e Monarch butterfly (D. Plexippus)

Considering that the Project is located in the state of Tamaulipas, two potential distribution
models were applied to determine if the Project Area is located in the migratory route of monarch
butterflies, for there are currently no sufficient data available to determine so.

According to the results obtained from the models applied, MaxEnt and BIOCLIM, it is considered
that within the Project Area it would be expected that the incidence of monarch butterflies during
both migrations (spring and autumn) be minimum due to low levels of climatic affinity. Although
precipitations agree with the general pattern of the species, this is not the case for the dominant
condition of warm temperatures. However, it should be mentioned that the areas adjacent to the
SA presenting a certain degree of affinity and adaptation were the Sierra Madre Oriental and
Sierra de Tamaulipas representing a series of climatic conditions favorable for the potential
distribution during migrations of D. Plexippus.

ENVIRONMENTAL IMPACT STATEMENT V-42
SPECIAL MODALITY
TRES MESAS WIND FARM
TEE

Reincorporation of fauna into the region due to rehabilitation of disturbed areas (IA 7)

Finally, during the site abandonment stage, the impact on the fauna will be beneficial, considering
that the rehabilitation of disturbed areas and maintenance of the same would enable that the type
of fauna displaced during previous stages may come back to find a place to live in this area .

Displacement of species (IP 13, IC 9, 10 7,)

Species displacement will be the result of most activities of the project, especially clearing and
grubbing, blasting activities, and the presence of machinery, equipment and staff on the area
during site preparation, construction and maintenance activities. All works will be performed
gradually, which will enable species to migrate towards neighboring sites.

On the other hand, during the operation stage, the displacement of species will be due mainly to
generation of noise because of the operation of wind turbines and caused by the habitat
fragmentation.

Loss of individuals of animal species within any category of NOM-059 (IP 14)

With the removal of vegetable coverage some fauna species could be disturbed, including those
listed in NOM-059-SEMARNAT-2010.

101 species of fauna were detected in total, under conservation status as per the NOM-059-
SEMARNAT-2010, of which 8 are endangered species, 29 are threatened and 63 under special
protection. The group with the highest number of species is birds, followed by reptiles, terrestrial
mammals, amphibians and bats (chiroptera).

As part of the activities of the project it has been considered to carry out animal species rescue
and relocation activities, through focused displacement and intimidation techniques, according to
the Flora and Fauna Rescue and Relocation Subprogram.

Loss of biodiversity in terms of individuals (IP 15)

The removal of vegetable coverage in the areas to be occupied by the different elements of the
project directly impairs the biodiversity of the site in terms of individuals both of flora and fauna.
On the other hand, it is considered that this impact is mitigable if taking into account the

mitigation and compensation measures included in the Flora and Fauna Comprehensive
Management Program.

V.2.4.7. Landscape

Modification of original landscape (IP 16, IC 10, IO 8, IA 8)

ENVIRONMENTAL IMPACT STATEMENT V-43
SPECIAL MODALITY
TRES MESAS WIND FARM
TEE

It is important to mention that the plateaus where the project would be located are at an altitude
of 400 m above sea level, so they may be observed both from the highest parts of the Sierra
Madre Oriental and the sierra de Tamaulipas, and from their lowest parts. The landscape quality is
high because most of the surface is covered by natural vegetation.

The landscape will be disturbed during the site preparation and construction stages, mainly due to
clearing, presence of machinery and equipment and construction activities. However, it is
estimated that machinery and equipment may not be seen from spots of greater visibility of the
project, which would be roads and adjacent paths.

During the operation stage, there will also be a visual impact because of the presence of
machinery and equipment during maintenance activities. However, the most notorious visual
impact will be the presence of wind turbines, which will be at an approximate height of 180
meters, depending on the technology available during the project development. In order to
harness the wind maximum potential, wind turbines will be located at the highest areas of the
plateaus, and will be visible from considerable distances.

Likewise, during the site abandonment stage, the adverse visual impact will be mainly due to the
presence of machinery and equipment during demolition and dismantling of structures.

Next we present some landscape simulations considering some spots where it is estimated that
there will be more human presence, corresponding to roads and adjacent paths.

ENVIRONMENTAL IMPACT STATEMENT V-44
SPECIAL MODALITY
TRES MESAS WIND FARM

"cotegeree®

Figure V.2. Location of panoramic views of the project

ENVIRONMENTAL IMPACT STATEMENT V-45
SPECIAL MODALITY
TRES MESAS WIND FARM
TEE

Figure V.3. View 1.

ENVIRONMENTAL IMPACT STATEMENT V-46
SPECIAL MODALITY
TRES MESAS WIND FARM
TEE

Figure V.4. View 2.

ENVIRONMENTAL IMPACT STATEMENT V-47
SPECIAL MODALITY
TRES MESAS WIND FARM
TEE

Figure V.5. View 3.

ENVIRONMENTAL IMPACT STATEMENT V-48
SPECIAL MODALITY
TRES MESAS WIND FARM
TEE

Figure V.6. View 4.

ENVIRONMENTAL IMPACT STATEMENT
SPECIAL MODALITY

TRES MESAS WIND FARM

Rehabilitation of disturbed areas (IA 9)

During the site abandonment stage, with the rehabilitation of disturbed areas and maintenance of the
same, the landscape quality of the disturbed area will be improved again, depending on the subsequent
use considered for the affected site.

V.2.4.8. Socioeconomic

Change of land use (IP17)

The modification of the land use in the areas where wind turbines and all additional elements of the
project (roads, offices, storage areas, etc.) would be located, will cause that agricultural and farming
tasks may not be developed on these portions of the land, or else to continue using them for the tasks to
which they were destined. Nevertheless, it is important to mention the fact that most premises are
covered by natural vegetation (84.6%) and are not useful at all, whereas only 15.4% are used for
agricultural and/or farming purposes, thus impairing the local and regional development in these
productive sectors.

It is also noteworthy that only after the wind farm is in operation, the owners of the land may use their
premises for farming or agriculture, for the operation of wind turbines does not interfere with these
activities; just as shown in this wind farm in the State of Oaxaca, where farming is an activity that
coexists with wind energy generation.

Figure V.7. Wind farm which premises are still used for farming activities.

ENVIRONMENTAL IMPACT STATEMENT V-50
SPECIAL MODALITY
. TRES MESAS WIND FARM
TET

Figure V.8. Wind farm which premises are still used for agricultural activities.

Creation of direct and indirect jobs (IP 18, IC 11, 10 9, IA 10)

During the activities performed in site preparation and construction stages, an important staff team will
be required. In particular, qualified staff with experience in construction of wind farms will be required
for construction of wind turbines. Nevertheless, for the activities of clearing and opening of roads local
staff living in the area will be hired so as to contribute to the creation of temporary jobs in the region.
During the wind farm operation stage, specialized labor will be required specifically for maintenance and
wind turbine operation tasks. However, in offices and warehouses, as well as for surveillance tasks, local
staff with experience and specific skills may be hired.

According to a Study of the Electrical Research Institute, the human capital required for the construction
and operation of a wind farm is composed mainly by 30% of low-skilled workers who will be trained on
the field, 12% of workers in commercial tasks, 36% of specialized workers, 8% of professionals (managers
and lawyers) and 14% of engineers and specialized scientists. In this study it is also estimated that 240
direct jobs are created for every 100 MW2’. It is worth mentioning that these data are only an example of
the number of jobs that could be created during the construction of a wind farm.

Local and regional development due to lease of premises (IP 19)

Speech "Specialized Human Capital, Essential Link in the Wind Supply Chain". Non-Conventional Energy Unit of
the Electrical Research Institute. Forum "Wind Energy, a Reality in Mexico" hosted by Mexico Wind Power in
January 2013.

ENVIRONMENTAL IMPACT STATEMENT V-51
SPECIAL MODALITY
TRES MESAS WIND FARM

According to the Marginalization Rate of 2010, both the municipality of Casas and de Llera suffer medium
marginalization. The marginalization rate is a measure-summary that enables to differentiate
municipalities and communities according to the global impact of needs suffered by the village and
measures its space intensity as percentage of population not enjoying the benefits of goods and services
essential for developing their basic skills. One of the main indicators of social marginalization is economic
income.

The payment of lease for the premises to be used for the project, as well as the payment of an amount on
the profits during the operation of the wind farm imply an economic benefit for all owners of the
premises and ejido properties, thus boosting local and regional development.

In addition to this, the rehabilitation of roads within the entire polygon of the project will give owners
better and easier access to their land, enabling them to better develop their activities.

Local and regional development due to services demand (IP 20, IC 12, IA 11)
The staff demand during the different stages of the project will cause direct and indirect jobs, which shall

demand services from communities nearby such as accommodation, food, recreation, vehicles,
machinery and equipment, thus triggering the local and regional economy.

Local and regional development due to increase of coverage of electric energy service in the region (lO
10)

With the development of this project, it is intended to generate clean and renewable energy for the
internal market of the region in order to meet the needs of individuals and corporations. In addition to

this benefit for different sectors, having this type of projects in Mexico means an incentive for investors
interested in implementing projects for harnessing non-polluting alternative energy.

V.2.4.9. Services

Water demand (IP 21, IC 13, IA 12)

During the different activities of site preparation, construction and abandonment, there will be water
demand mainly to keep working zones and circulation areas moisten in order to avoid dispersion of dust
and particles.

Likewise, during the wind farm construction stage, water will be used for drilling during blasting

activities, for the concrete plant and for operation of provisional facilities.

Energy demand (IP 22, IC 14, IA 13)

ENVIRONMENTAL IMPACT STATEMENT V-52
SPECIAL MODALITY
. TRES MESAS WIND FARM
TET

During the construction stage, portable diesel generators of 5 to 100 kV will be used. Once the wind
farm is in the operation stage, energy will be taken directly from the same, mainly for Operation and
Maintenance Offices.

After concluding the operation of the wind farm, during the abandonment stage, the connection to some
local transmission line will be necessary again for the operation of provisional facilities and functioning of
some equipment.

Waste management services demand (IP 23, IC 15, 10 11, IA 14)

All waste generated during the different site preparation and construction activities, as well as during
operation, will need to be sent to a proper site for their final disposal. Therefore, it will be necessary to
locate a site (municipal dump or sanitary landfill) duly authorized which capacity hasn't been exceeded
and may meet the demand generated by the project.

Companies for recycling and/or reuse of solid waste will be contracted as part of the Program for
Comprehensive Management of Waste. On the other hand, hazardous waste generated will be disposed
of or confined to specialized and authorized areas.

As for the site abandonment stage, an Abandonment Program will be prepared including assessment of
elements which may be reused or recycled and those which have to be eliminated in a controlled
manner. It is noteworthy that a second-hand wind resale market with emerging economies as major
customers, where many of these components for this type of projects that drive the development of
their economies and, at the same time, do not generate meaningful adverse environmental impacts,
already exist.

ENVIRONMENTAL IMPACT STATEMENT
SPECIAL MODALITY
. TRES MESAS WIND FARM
TET

Consumables demand (IP 24, IC 16, IA 15)

Consumables will be required for the different stages of the project, for staff working at the site, as well
as materials, equipment and machinery which will be obtained from towns nearby if possible, causing an
economic boost within the region.

V.2.5. Quantification of impacts

After having identified and described all impacts, the quantification and classification process was carried
out. Appendix V.1 presents the impacts quantification matrix which, as mentioned before, was prepared
taking into consideration the methodology of Gémez Orea (2002).

Based on the impacts quantification and classification matrix, information is extracted on the
classification of impacts for each of the project stages summarized in the following tables.

Table V.6. Summary of classification of adverse impacts

Preparation 18 2 - - 20
Construction 13 - - - 13
Operation 6 1 - - 7
Abandonment 8 - - - 8
TOTAL 45 3 - - 48

Preparation 3 1 - - 4
Construction 3 - - - 3
Operation 2 2 - - 4
Abandonment 7 - - - 7
TOTAL 15 3 - - 18
ENVIRONMENTAL IMPACT STATEMENT V-54

SPECIAL MODALITY
TRES MESAS WIND FARM

As you can see in the tables above, and taking into account the impacts quantification matrix, a total of
66 impacts were identified, of which 48 are adverse and 18 are beneficial.

During the site preparation stage 24 impacts were detected, of which 18 are adverse low, 2 adverse
moderate, 3 beneficial low and 1 beneficial moderate. During the construction stage, 16 impacts were
identified, of which 13 are adverse low and 3 are beneficial low. During the operation and maintenance
stage 11 impacts were identified, of which 6 are considered adverse low, 1 adverse moderate, 2
beneficial low and 2 beneficial moderate. Finally, during the abandonment stage, 15 impacts were
identified, of which 8 are adverse low and 7 are beneficial low.

ENVIRONMENTAL IMPACT STATEMENT
SPECIAL MODALITY

